Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 23, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145816(62)(64)(67)                                                                                       Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  JOHN TER BEEK,
            Plaintiff-Appellee,                                     SC: 145816
                                                                    COA: 306240
  v                                                                 Kent CC: 10-011515-CZ

  CITY OF WYOMING,
             Defendant-Appellant.
  ______________________________/

         On order of the Chief Justice, the motions for leave to file amicus curiae briefs by
  (1) the Public Corporation Law Section of the State Bar of Michigan, (2) the Michigan
  Municipal League, and (3) the Cato Institute, Drug Policy Alliance, and Law
  Enforcement Against Prohibition are GRANTED. The amicus curiae briefs received
  from those entities are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    August 23, 2013
                                                                               Clerk